PER CURIAM.
This disciplinary proceeding by The Florida Bar against Michael H. Merrill, a mem*828ber of The Florida Bar, is presently before us on complaint of The Florida Bar, Consent Judgment of respondent and report of referee. Pursuant to article XI, Rule 11.-06(9)(b) of the Integration Rule of The Florida Bar, the referee’s report and record were duly filed with this Court. No petition for review pursuant to article XI, Rule 11.09(1) of the Integration Rule of The Florida Bar has been filed.
Having considered the pleadings and evidence, the referee found as follows:

Findings as to Count I

Respondent was retained to handle a dissolution of marriage proceeding and neglected to timely process the matter; failed to properly handle cost money advanced by the client; failed to timely refund all unused costs and fees; and failed to exercise proper supervision of his office staff.

Findings as to. Count II

Respondent was retained to establish a foreign judgment as a Florida judgment and failed to conclude this representation in a reasonable period of time and failed to make any refund to the client.

Findings as to Count III

Respondent was retained to handle an adoption matter and neglected to prepare the Petition for Adoption in compliance with statutory requirements; failed to file any Petition for Adoption on behalf of his clients; failed to exercise proper supervision of his office staff; and failed to timely refund fees and costs to his clients.
The referee recommends that respondent be found guilty of all violations charged in The Florida Bar’s complaint, and specifically that he be found guilty of violating Disciplinary Rules 1-102(A)(1), 1-102(A)(6), 3-104(C), 6-101(A)(2), 6-101(A)(3), 9-102(A)(2) and 9-102(B)(4) of the Code of Professional Responsibility and article XI, Rules 11.02(2) and 11.02(4) of the Integration Rule of The Florida Bar and recommends that respondent receive a public reprimand and make a refund to Mario I. Andrea in the amount of Four Hundred Fifty Dollars and No Cents ($450.00).
Having carefully reviewed the record, we approve the findings and recommendations of the referee.
Accordingly, respondent, Michael H. Merrill, is hereby publicly reprimanded and the publication of this order and judgment shall constitute a public reprimand. Respondent is also directed to refund to Mario I. Andrea the amount of Four Hundred Fifty Dollars and No Cents ($450.00).
Judgment for costs in the amount of $1,338.88 is hereby entered against respondent, for which let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.